     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1069 Page 1 of 23




1
2
3
4
5
6
7
8
9
10                                UNITED STATES DISTRICT COURT
11                              SOUTHERN DISTRICT OF CALIFORNIA
12
13   ROSA MARIA V.,                                             Case No.: 19cv1312-RBB
14                                             Plaintiff,
                                                                ORDER DENYING PLAINTIFF’S
15   v.                                                         MOTION FOR SUMMARY
     ANDREW M. SAUL, Commissioner of                            JUDGMENT [ECF NO. 23] AND
16
     Social Security,                                           GRANTING DEFENDANT’S CROSS-
17                                                              MOTION FOR SUMMARY
                                            Defendant.          JUDGMENT [ECF NO. 24]
18
19
            On July 15, 2019, Plaintiff Rosa V.1 commenced this action against Defendant
20
     Andrew M. Saul, Commissioner of Social Security, for judicial review under 42 U.S.C.
21
     § 405(g) of a final adverse decision for social security benefits [ECF No. 1]. On August
22
     6, 2019, Plaintiff consented to the jurisdiction of Magistrate Judge Linda Lopez [ECF No.
23
24
25
26   1
      The Court refers to Plaintiff using only her first name and last initial pursuant to the Court's Civil Local
27   Rules. See S.D. Cal. Civ. R. 7.1(e)(6)(b).
                                                            1
28                                                                                                  19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1070 Page 2 of 23




1    6].2 Defendant filed the Administrative Record on November 22, 2019 [ECF No. 16].
2    On March 11, 2020, Plaintiff filed a motion for summary judgment [ECF No. 23].
3    Defendant filed a cross-motion for summary judgment and opposition to Plaintiff’s
4    motion for summary judgment on April 15, 2020 [ECF No. 24]. Plaintiff and Defendant
5    filed reply briefs on May 7 and 8, 2020, respectively [ECF Nos. 28, 30]. On May 26,
6    2020, Judge Lopez transferred this matter to Magistrate Judge Ruben B. Brooks [ECF
7    No. 31]. Plaintiff’s consent to Judge Brooks’s jurisdiction was filed on June 23, 2020
8    [ECF No. 32].
9           For the following reasons, Plaintiff's motion for summary judgment is DENIED,
10   and Defendant’s cross-motion for summary judgment is GRANTED.
11                                           I.      BACKGROUND
12          On October 20, 2015, Plaintiff filed an application for disability insurance benefits
13   under Title II of the Social Security Act. (Admin. R. 23, 235-36, ECF No. 16.) 3 Rosa V.
14   alleged that she had been disabled since November 4, 2014, due to chronic insomnia,
15   depression, headaches, back aches, joint pain, and memory loss. (Id. at 281.) Plaintiff
16   was born in 1959 and was employed as a housekeeper at the Manchester Grand Hyatt in
17   San Diego at the time she stopped working. (Id. at 272, 356.) Her disability application
18   was denied on initial review and again on reconsideration. (Id. at 161-64, 168-72.) An
19   administrative hearing was conducted on June 20, 2018, by Administrative Law Judge
20   ("ALJ") Jay E. Levine; on September 18, 2018, he determined that Plaintiff was not
21   disabled. (Id. at 23-31.) Plaintiff requested a review of the ALJ's decision; the Appeals
22
23
24   2
       The United States has informed the Court of its general consent to Magistrate Judge jurisdiction in
     cases of this nature.
25   3
       The administrative record is filed on the Court’s docket as multiple attachments. The Court will cite to
     the administrative record using the page references contained on the original document rather than the
26
     page numbers designated by the Court’s case management/electronic case filing system (“CM/ECF”).
27   For all other documents, the Court cites to the page numbers affixed by CM/ECF.
                                                         2
28                                                                                                19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1071 Page 3 of 23




1    Council for the Social Security Administration denied the request for review on May 22,
2    2019. (Id. at 1-4.) Plaintiff then commenced this action pursuant to 42 U.S.C. § 405(g).
3    A.    Medical Evidence
4          Plaintiff received regular medical care at the SIMNSA medical office in Tijuana,
5    Mexico between 2010 and 2015. (Id. at 362-437.) Her medical records reflect multiple
6    complaints, including anxiety, insomnia, sleep apnea, tension headaches, depression, and
7    neck pain dating back to 2010. (Id. at 421-31, 433-35, 437.) Her anxiety and depression
8    symptoms continued into 2011 but appeared to improve with prescribed medications.
9    (Id. at 412-19.) A psychiatrist noted that Plaintiff needed to wean off benzodiazepines
10   due to a dependency on these sedatives. (Id. at 416.) In 2012, Rosa V.’s depression,
11   anxiety, insomnia, and low back pain were under control. (Id. at 405-07.) In June 2013,
12   she reported right lumbar pain that radiated into her right leg. (Id. at 398.) But in August
13   and October 2013, Plaintiff’s physicians noted that she had persistent anxiety and
14   insomnia. (Id. at 392, 394-95.)
15         Rosa V. reported continuing low back pain on March 28, 2014. (Id. at 387.) On
16   October 2, 2014, she complained of exhaustion and excessive tiredness. (Id. at 381.)
17   Treatment notes from November 4, 2014, the day she stopped working, indicate that Rosa
18   V. was suffering from asthenia (lack or loss of strength), adynamia (asthenia caused by
19   disease), headaches, and exhaustion due to stress at work. (Id. at 380.) On December 1,
20   2014, she presented with vertigo symptoms. (Id. at 377.) Plaintiff’s treatment notes from
21   January 2, 2015, indicate that she had suspended her treatment for bipolar disorder
22   because of the side effects, and she did not trust the prescribed treatment. (Id. at 367.) In
23   March 2015, Plaintiff’s prescribed medications included Brintellix, Rivotril, and
24   Plantival. (Id. at 359-60.)
25         On March 27, 2015, Rosa V. underwent an internal medicine evaluation with Amy
26   L. Kanner, M.D., at the request of the Department of Social Services. (Id. at 574-81.)
27
                                                   3
28                                                                                    19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1072 Page 4 of 23




1    Plaintiff’s chief complaints were lower back pain, neck pain, and vertigo. (Id. at 575.)
2    She told the examiner that she was on disability from work due to depression. (Id. at
3    577.) Dr. Kanner examined Plaintiff’s claimed conditions; each was within normal
4    limits, and the doctor opined that Plaintiff had no physical functional limitations. (Id. at
5    581.)
6            Plaintiff established care at the Family Health Centers of San Diego on October 16,
7    2015, for treatment of her insomnia and anxiety; her initial consultation was with nurse
8    practitioner Teresa Aldana. (Id. at 591-93.) She received a behavioral health assessment
9    from licensed clinical social worker Martha Jasso-Ramirez on November 17, 2015. (Id.
10   at 600.) Plaintiff reported that she had a long history of anxiety and depression that had
11   started about seven years earlier when her workload as a hotel housekeeper doubled from
12   cleaning sixteen rooms a day to thirty to thirty-two rooms. (Id.) She became very
13   stressed and injured herself several times trying to keep up with her work until she quit in
14   2014. (Id.) During her examination, she was alert and showed coherent thought process,
15   appropriate affect, and normal memory, but exhibited a depressed and anxious mood.
16   (Id. at 602.) Shortly thereafter, on November 30, 2015, Plaintiff underwent a psychiatric
17   medication evaluation with Dr. Joe Sepulveda. (Id. at 597-99.) Dr. Sepulveda observed
18   that although Rosa V. primarily complained of insomnia, it became apparent during the
19   evaluation that she “contends with a significant amount of anxiety bordering on
20   neuroticism.” (Id. at 597.) The psychiatrist noted that Plaintiff spoke nonstop for forty
21   minutes but was not pressured in speech and paused at appropriate intervals when she
22   needed to collect her thoughts. (Id.) He also determined that Rosa V. had taken
23   benzodiazepines, primarily Klonopin, chronically for the past ten years and had become
24   physically dependent on them. (Id.) He found Plaintiff had a history of, but no present
25   symptoms of, major depressive disorder, and a history of significant anxiety bordering on
26   neuroticism, but did not believe her history supported diagnoses of psychosis or bipolar
27
                                                   4
28                                                                                     19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1073 Page 5 of 23




1    disorder. (Id.) Dr. Sepulveda directed Plaintiff to restart Klonopin, for which she would
2    require a slow taper over a long period of time to prevent withdrawal symptoms, and
3    prescribed Effexor (for depression and anxiety) and Trazodone (antidepressant). (Id. at
4    598.) He also recommended therapy to develop better coping skills for anxiety and a
5    sleep study in the future if needed. (Id. at 599.)
6           Two months later, on February 8, 2016, Plaintiff returned to see Dr. Sepulveda and
7    reported that she had received rehabilitation services in Mexico and had successfully
8    weaned herself completely off benzodiazepines. (Id. at 594.) She stated that she still had
9    insomnia, did not find Trazadone to be helpful, did not want to take Effexor, and only
10   wanted non-addictive medications for sleep. (Id.) Rosa V.’s mental status examination
11   revealed linear and coherent thought process, appropriate judgment and insight,
12   appropriate attention span and concentration, appropriate remote and recent memory, and
13   euthymic mood and affect. (Id. at 594-95.) Dr. Sepulveda made a note in Plaintiff’s
14   record to not prescribe any controlled substances and provided her with a prescription for
15   Doxepin. (Id. at 595.)4
16          On April 12, 2016, Plaintiff returned to Nurse Practitioner Aldana at Family Health
17   Centers and reported that she had not responded well to Doxepin and was unable to sleep.
18   (Id. at 930-31.) She also complained of low back pain on a scale of seven out of ten.
19   (Id.) Nurse Aldana ordered lumbar x-rays, which showed scoliosis and moderate disc
20   height narrowing at L3-4, and a sleep study. (Id. at 611, 932.) Plaintiff then received an
21   internal medicine evaluation from Phong T. Dao, D.O., on April 13, 2016, at the request
22   of the Department of Social Services. (Id. at 604-09.) Her chief complaints were back
23
24
25   4
      Two months later, on April 8, 2016, state agency psychiatrist Heather Barrons, Psy.D., reviewed
     Plaintiff’s file and prepared the Psychiatric Review Technique and mental residual functional capacity
26
     assessment upon which Plaintiff’s arguments are based. (See Admin. R. 138-42, ECF No. 16.) Dr.
27   Barrons’s opinion is discussed in greater detail below.
                                                        5
28                                                                                              19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1074 Page 6 of 23




1    pain and depression. (Id. at 604.) Dr. Dao noted that Rosa V. had tenderness to palpation
2    of the lumber spine with normal range of motion; negative straight leg raising test; intact
3    motor strength, sensation, and reflexes in the lower extremities; and normal gait. (Id. at
4    608.) The doctor opined that Plaintiff could lift, carry, push, or pull one hundred pounds
5    occasionally and fifty pounds frequently, could stand or walk for eight hours in an eight-
6    hour workday, and could sit with no limitations. (Id.)
7          Rosa V. had a follow up with Dr. Sepulveda, the psychiatrist, on June 3, 2016. (Id.
8    at 613-16.) She told him that she felt chronically exhausted and was unable to sleep. (Id.
9    at 613.) Dr. Sepulveda observed that Plaintiff appeared alert and rested; he remarked that
10   it was “[u]nclear if she subjectively feels lack of sleep vs. true insomnia[.]” (Id.) The
11   psychiatrist prescribed Ambien at Rosa V.’s request because Doxepin and Melatonin
12   were not helping her sleep. (Id.) Plaintiff’s psychiatric care was transferred to Deborah
13   Birnbaum, M.D., on August 22, 2016. (Id. at 622.) Rosa V. informed Dr. Birnbaum that
14   she was receiving injections of an unknown medication from an “addiction specialist” in
15   Mexico. (Id.) Dr. Birnbaum discontinued all of Plaintiff’s previous insomnia
16   medications, which Plaintiff stated were not working, and put Rosa V. on a trial of
17   Seroquel, to which Plaintiff was later found to be allergic. (Id. at 623, 797, 923.)
18         Plaintiff underwent a sleep study at Eastlake Sleep Center on September 9, 2016.
19   (Id. at 625-27.) The study demonstrated that Plaintiff had obstructive sleep apnea, for
20   which the use of an auto-titrating CPAP (continuous positive airway pressure) machine
21   was recommended. (Id. at 626.) Dr. Birnbaum, who had not yet seen the sleep study
22   results, placed Rosa V. on a trial of Remeron on September 19, 2016. (Id. at 797-98.)
23   Plaintiff requested a CPAP machine from Family Health Centers on October 19, 2016.
24   (Id. at 899.) She reported at that time that she slept for four hours a night and
25   experienced tiredness and low energy daily. (Id.) Dr. Birnbaum, the psychiatrist, saw
26   Plaintiff again on November 21, 2016. (Id. at 794.) Rosa V. had stopped taking
27
                                                   6
28                                                                                       19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1075 Page 7 of 23




1    Remeron because it was ineffective and had restarted Ambien on her own. (Id.) Dr.
2    Birnbaum cautioned Plaintiff that she should not take Ambien due her prior
3    benzodiazepine addiction and started her on Elavil instead. (Id. at 795.)
4          On November 30, 2016, Plaintiff went to the emergency room at Scripps Mercy
5    Hospital Chula Vista after being struck by a bicycle in Tijuana, Mexico. (Id. at 628,
6    886.) She explained that she was walking to a doctor’s office and was hit on the left side
7    by the bicycle. (Id. at 628.) She sustained a laceration to her left leg that was treated in
8    Mexico and had come to the hospital in Chula Vista for further imaging and evaluation.
9    (Id. at 628, 886.) A CT scan of her head and face showed maxillary (jaw) and nasal
10   fractures. (Id. at 629.) An x-ray of her left tibia and fibula was negative. (Id.)
11         Rosa V. was seen in follow-up at Family Health Centers on December 6, 2016.
12   (Id. at 883.) She reported that she was feeling better from her facial bone fractures but
13   was unable to use her CPAP machine due to her injuries. (Id.) Nurse practitioner
14   Adriana Celiz prescribed Zolpidem (generic Ambien) at Plaintiff’s request because
15   Plaintiff stated that it was the only medication that enabled her to sleep. (Id.) On
16   December 20, 2016, Rosa V. attended a psychiatric medication follow-up with nurse
17   practitioner Ruben Montanez. (Id. at 791-93.) She admitted that taking Ambien was not
18   the best option because of her history of benzodiazepine addiction but stated that other
19   medications had not worked for her. (Id. at 791.) Nurse Montanez prescribed
20   Miratazapine and Vistaril and encouraged psychotherapy. (Id. at 792.) A few weeks
21   later, Plaintiff told Nurse Montanez that the Mirtazapine increased her anxiety at night
22   and caused her to have restless legs, so she had started taking “Sertralina,” prescribed by
23   a doctor in Tijuana. (Id. at 786.) The nurse discontinued Mirtazapine, added Zoloft, and
24   continued Vistaril. (Id. at 787.) A brain CT scan performed on December 28, 2016, was
25   normal. (Id. at 716.)
26
27
                                                   7
28                                                                                        19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1076 Page 8 of 23




1          On January 11, 2017, Rosa V. told her primary care nurse practitioner that the
2    facial injuries she sustained in the accident were improving and that she had replaced the
3    teeth she lost in the accident. (Id. at 875, 877.) Randall W. Stettler, D.D.S., an oral
4    surgeon, evaluated Plaintiff’s facial injuries on January 18, 2017. (Id. at 804-05.) He
5    found that she did not have any facial fractures but did have a nasal fracture; he
6    recommended that she see an ear, nose, and throat specialist. (Id. at 805.) ENT
7    Associates of San Diego referred Rosa V. to neurology for evaluation of post-concussion
8    syndrome, recommended physical therapy for evaluation and treatment of myofascial
9    pain, and suggested vestibular therapy for her dizziness. (Id. at 681-84, 688, 696.)
10   Plaintiff attended twelve sessions of physical therapy between April 20 and June 14,
11   2017. (Id. at 633-80.) Notwithstanding her complaints of dizziness, Rosa V. was able to
12   drive herself to therapy. (Id. at 645.) She still felt “a little dizzy” at the conclusion of her
13   course of physical therapy but stated that the therapy had helped to decrease her pain and
14   dizzy spells. (Id. at 677.)
15         Plaintiff resumed treatment with Dr. Sepulveda, the psychiatrist, on March 28,
16   2017. (Id. at 782-85.) He agreed to restart her on Ambien because she found that other
17   insomnia medications were not effective. (Id. at 783.) He noted that Zoloft helped Rosa
18   V. with her depression symptoms. (Id.) Plaintiff had successfully tapered down to 0.5
19   milligrams of benzodiazepines twice per day with the assistance of “benzo shots” but had
20   been unable to continue the injections because of her insurance coverage. (Id.) He
21   suspected that Plaintiff’s increased anxiety and insomnia were likely symptoms of
22   withdrawal from benzodiazepines. (Id.) Dr. Sepulveda found his patient’s attention span
23   and concentration to be “appropriate.” (Id.)
24         Plaintiff saw an optometrist on June 13, 2017, after experiencing pain and a foreign
25   body sensation in her left eye for two months. (Id. at 727.) The doctor informed her that
26   she had cataracts but that they did not require treatment unless they interfered with her
27
                                                    8
28                                                                                       19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1077 Page 9 of 23




1    vision. (Id. at 728.) On July 31, 2017, Rosa V. saw Nurse Practitioner Adriana Celiz to
2    address continuing pain on the left side of her face related to the injuries sustained in her
3    accident. (Id. at 869-71.) She had been treating with a dentist in Mexico for a gum
4    infection, had multiple dental procedures, and was taking Ketorolac for pain. (Id. at 869.)
5    X-rays were negative for fractures, and Plaintiff was referred to pain management to
6    assist with her chronic facial pain. (Id. at 867.) On August 4, 2017, Plaintiff began
7    therapy with licensed clinical social worker Martha Jasso-Ramirez, whom she had
8    previously seen in November 2015. (Id. at 776-81; see also 600-03.) Rosa V. exhibited
9    an “anxious and irritated mood” but had a coherent thought process, appropriate affect,
10   and normal memory. (Id. at 777, 779.) Jasso-Ramirez rated Plaintiff’s clinical
11   complexity as “mild.” (Id. at 780.) On August 29, 2017, Rosa V. told her psychiatrist,
12   Dr. Sepulveda, that she had undergone multiple dental surgeries that had produced pain
13   and anxiety. (Id. at 766-67.) Her mental status exam was normal. (Id.) The psychiatrist
14   renewed a prescription for Gabapentin that a physician in Mexico had prescribed to help
15   Plaintiff’s symptoms and noted that Plaintiff had a sleep study scheduled for the
16   following month. (Id. at 767.)
17         Plaintiff was evaluated for her chronic pain on October 10, 2017, by Annette
18   Ramos-Haggan, N.P., of Synovation Medical Group. (Id. at 700-03.) She described jaw
19   pain radiating into her head, aching pain in the back of her head, and neck pain radiating
20   down her arms. (Id. at 700.) Thoracic x-rays revealed scoliosis. (Id. at 709.) An MRI of
21   Plaintiff’s cervical spine showed right posterior disc spur complex at C3-4 and right
22   foraminal stenosis that correlated for right C4 radiculopathy but was otherwise normal.
23   (Id. at 707-08.) Nurse Ramos-Haggan reviewed Plaintiff’s images with her on October
24   31, 2017; Rosa V. stated that she wanted to try acupuncture before considering other
25   treatment options. (Id. at 704.) Plaintiff attended eleven session of acupuncture for her
26   neck pain between November 2, 2017, and April 12, 2018. (Id. at 730-40.)
27
                                                   9
28                                                                                     19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1078 Page 10 of 23




1           When Rosa V. saw Dr. Sepulveda on November 30, 2017, she was very anxious
2    about a “botched dental procedure” that had been performed in Mexico. (Id. at 763-65.)
3    She had previously described this to her primary care provider as a “hole” in her mouth
4    which made a whistle sound when she spoke. (Id. at 862.) The dentist apparently told
5    Plaintiff that no further corrective measures could be taken; this caused Plaintiff great
6    distress. (Id. at 763.) Rosa V. had stopped taking Gabapentin but asked to restart this
7    medication and continue her prescription for Ambien. (Id. at 763-64.)
8           A little over two months later, on February 8, 2018, Rosa V. informed Dr.
9    Sepulveda that she was still struggling with anxiety and chronic pain in her jaw area. (Id.
10   at 760-62.) She planned to undergo additional dental surgery in Mexico with a different
11   surgeon. (Id. at 760.) On April 3, 2018, Rosa V. returned to Nurse Practitioner Celiz
12   because of continued pain in Rosa V.’s left jaw area. (Id. at 858-61.) On May 17, 2018,
13   Plaintiff told Dr. Sepulveda that she had attempted to taper off Ambien but doing so had
14   worsened her mood and insomnia, which reportedly resulted in two hospitalizations in
15   Mexico. (Id. at 757-59.)5 He continued her Ambien prescription, increased her dosage of
16   Gabapentin, and recommended ongoing therapy. (Id. at 758.)6
17   ///
18   ///
19   ///
20
21
22   5
       These hospitalizations reported by Rosa V. may conflict with the ALJ’s observation that Plaintiff’s
23   medical record does not describe “sustained psychiatric hospitalizations due to psychological
     symptoms.” (See Admin. R. 27, ECF No. 16.) Neither party, however, has briefed this issue and the
24   record does not contain any further reference to these hospitalizations.
     6
       The administrative record contains medical records submitted to the Social Security Administration
25   after the ALJ’s decision. (See Admin. R. 37-116, ECF No. 16.) The district court’s function is to
     review the correctness of the Commissioner’s decision at the time it was made. Hudson v. Bowen, 849
26
     F.2d 433, 435 (9th Cir. 1988). For this reason, and because Plaintiff’s argument does not rely upon the
27   supplemental records, the Court has not considered these records in its decision.
                                                        10
28                                                                                              19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1079 Page 11 of 23




1    B.    Hearing Testimony
2          On June 20, 2018, Rosa V. appeared with her attorney at a hearing before ALJ
3    Levine. (Id. at 117.) Vocational expert Sonia Peterson also briefly testified. (Id. at 117,
4    123-24.)
5          1.     Plaintiff’s testimony
6          Plaintiff, whose primary language is Spanish, (see id. at 280), testified with the
7    assistance of an interpreter. (Id. at 119.) She stated that she had stopped working in
8    November 2014 because she could not sleep and had a lot of pain. (Id. at 122.) She
9    believed her insomnia was the primary factor behind her collision with the bicycle. (Id.)
10   Rosa V. testified that the injections she had received in Mexico were “[p]robably . . .
11   tranquilizers for the pain.” (Id. at 123.) She confirmed that her prior job required her to
12   lift more than fifty pounds. (Id. at 124.) Her medications at the time of the hearing
13   included Gabapentin, Tylenol, and Zolpidem or Ambien, which she stated were the same.
14   (Id. at 125.) Rosa V. stated that the Zolpidem had lost some of its effectiveness and that
15   she was sleeping only four hours a night. (Id. at 125-26.) She helped around the house
16   by washing dishes and sweeping leaves. (Id. at 126.) She received a worker’s
17   compensation settlement of $16,000 from the hotel where she was previously employed
18   and had used some of the money for her dental care. (Id. at 127.) She suffered an injury
19   to her ear in the bicycle accident that caused her to experience dizzy spells more than
20   thirty times a day. (Id. at 127-28.) Nausea and vomiting accompanied her dizzy spells
21   on occasion. (Id. at 128.)
22         2.     Vocational expert’s testimony
23         Vocational expert Peterson described Plaintiff’s past work as that of a “house
24   cleaner.” (Id. at 124.) She explained that even though Plaintiff had cleaned hotel rooms,
25   because she had performed her past work at a heavy level, Plaintiff’s work was better
26
27
                                                  11
28                                                                                    19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1080 Page 12 of 23




1    classified as “house cleaner,” which was considered “heavy” work, rather than “cleaner
2    housekeeping,” which was considered to be “light.”7
3    C.     ALJ's Decision
4           On September 18, 2018, the ALJ issued a decision finding that Rosa V. had not
5    been under a disability, as defined in the Social Security Act, from her alleged onset date
6    through the date of the decision. (Id. at 22-31.) Judge Levine stated that Plaintiff met the
7    insured status requirements of the Social Security Act through September 30, 2020. (Id.
8    at 25.) He determined that Plaintiff had not engaged in substantial gainful activity since
9    November 4, 2014, the alleged onset date. (Id. at 23.) The ALJ found that Rosa V. had
10   the severe impairment of degenerative disc disease of the lumbar spine. (Id. at 25.) The
11   ALJ considered Plaintiff’s degenerative disc disease of the cervical spine, scoliosis,
12   vertigo, status post facial fractures, history of benzodiazepine dependence in remission,
13   sleep apnea, and cataracts to not be severe impairments. (Id.) The ALJ found that, singly
14   or in combination, Plaintiff did not have impairments that met or medically equaled a
15   listing. (Id. at 28.) He further determined that Rosa V. had the residual functional
16   capacity (“RFC”)8 to perform the full range of medium work. (Id. at 28.)9 The ALJ
17
18
19
20
21
     7
       Under the Social Security Regulations, occupations are classified as sedentary, light, medium, heavy,
22
     and very heavy. 20 C.F.R. § 404.1567 (2019). “Light work involves lifting no more than 20 pounds at a
23   time with frequent lifting or carrying of objects weighing up to 10 pounds.” Id. § 404.1567(b). “Heavy
     work involves lifting no more than 100 pounds at a time with frequent lifting or carrying of objects
24   weighing 50 pounds or more.” Id. § 404.1567(d).
     8
       Residual functional capacity is “the most you can still do despite your limitations.” See 20 C.F.R. §
25   404.1545(a)(1).
     9
       “Medium work involves lifting no more than 50 pounds at a time with frequent lifting or carrying of
26
     objects weighing up to 25 pounds.” 20 C.F.R. § 404.1567(c).
27
                                                       12
28                                                                                             19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1081 Page 13 of 23




1    concluded that Plaintiff was unable to perform her past relevant work but that Medical-
2    Vocational Rule 203.1110 directed a finding of “not disabled.” (Id. at 30-31.)
3                                       II.    LEGAL STANDARDS
4           Sections 405(g) and 421(d) of the Social Security Act allow unsuccessful
5    applicants to seek judicial review of a final agency decision of the Commissioner. 42
6    U.S.C.A. §§ 405(g), 421(d) (West 2011). The scope of judicial review is limited,
7    however, and the denial of benefits "'will be disturbed only if it is not supported by
8    substantial evidence or is based on legal error.'" Brawner v. Sec'y of Health & Human
9    Servs., 839 F.2d 432, 433 (9th Cir. 1988) (quoting Green v. Heckler, 803 F.2d 528, 529
10   (9th Cir. 1986)); see also Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014).
11   Substantial evidence means "'more than a mere scintilla but less than a preponderance; it
12   is such relevant evidence as a reasonable mind might accept as adequate to support a
13   conclusion.'" Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997) (quoting Andrews
14   v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). The court must consider the entire
15   record, including the evidence that supports and detracts from the Commissioner's
16   conclusions. Desrosiers v. Sec'y of Health & Human Servs., 846 F.2d 573, 576 (9th Cir.
17   1988). If the evidence supports more than one rational interpretation, the court must
18   uphold the ALJ's decision. Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1984). The
19   district court may affirm, modify, or reverse the Commissioner's decision. 42 U.S.C.A. §
20   405(g). The matter may also be remanded to the Social Security Administration for
21   further proceedings. Id.
22          To qualify for disability benefits under the Social Security Act, a claimant must
23   show two things: (1) The applicant suffers from a medically determinable impairment
24
25
     10
        Medical-Vocational Rule 203.11 directs a finding of “not disabled” for a person of advanced age who
26
     is limited to medium work, has a limited education, and has an unskilled work background. 20 C.F.R.,
27   Pt. 404, Subpt. P, App. 2, Rule 203.11.
                                                       13
28                                                                                             19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1082 Page 14 of 23




1    that can be expected to result in death or that has lasted or can be expected to last for a
2    continuous period of twelve months or more; and (2) the impairment renders the
3    applicant incapable of performing the work that he or she previously performed or any
4    other substantially gainful employment that exists in the national economy. See 42
5    U.S.C.A. §§ 423(d)(1)(A), (2)(A) (West 2011). An applicant must meet both
6    requirements to be classified as "disabled." Id. The applicant bears the burden of
7    proving he or she was either permanently disabled or subject to a condition which
8    became so severe as to disable the applicant prior to the date upon which his or her
9    disability insured status expired. Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995).
10         The Commissioner makes this assessment by employing a five-step analysis
11   outlined in 20 C.F.R. § 404.1520. See also Tackett v. Apfel, 180 F.3d 1094, 1098-99
12   (9th Cir. 1999) (describing five steps). First, the Commissioner determines whether a
13   claimant is engaged in "substantial gainful activity." If so, the claimant is not disabled.
14   20 C.F.R. § 404.1520(b) (2019). Second, the Commissioner determines whether the
15   claimant has a "severe impairment or combination of impairments" that significantly
16   limits the claimant's physical or mental ability to do basic work activities. If not, the
17   claimant is not disabled. Id. § 404.1520(c). Third, the medical evidence of the claimant's
18   impairment is compared to a list of impairments that are presumed severe enough to
19   preclude work; if the claimant's impairment meets or equals one of the listed
20   impairments, benefits are awarded. Id. § 404.1520(d). If not, the claimant’s residual
21   functional capacity is assessed and the evaluation proceeds to step four. Id.
22   § 404.1520(e). Fourth, the Commissioner determines whether the claimant can do his or
23   her past relevant work. If the claimant can do their past work, benefits are denied. Id.
24   § 404.1520(f). If the claimant cannot perform his or her past relevant work, the burden
25   shifts to the Commissioner. In step five, the Commissioner must establish that the
26   claimant can perform other work. Id. § 404.1520(g). If the Commissioner meets this
27
                                                   14
28                                                                                     19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1083 Page 15 of 23




1    burden and proves that the claimant is able to perform other work that exists in the
2    national economy, benefits are denied. Id.
3                                          III.   DISCUSSION
4          Plaintiff’s sole argument is that the ALJ erred by rejecting the opinions of state
5    agency psychological consultants Heather Barrons, Psy. D., and Kim Morris, Psy. D.
6    (Pl.’s Mot. Attach. #1 Mem. P. & A. 4-9, ECF No. 23.)
7    A.    State Agency Physicians’ Opinions
8          On April 8, 2016, Dr. Barrons made the following notation in Plaintiff’s claim
9    record:
10         A [consultative examination] is not needed. The prior file (2015) included a
           [psychological consultative examination] showing no more than mild
11
           limitations. Recent [mental status examination] shows no memory or
12         concentration problems. Her entire [mental status examination] was [within
           normal limits]. The [claimant] does have difficulties with insomnia which is
13
           likely to contribute to her subjective experience of cognitive problems but
14         the evidence does not support a genuine cognitive disorder. Her [activities
           of daily living] remain intact. She is able to go out alone and manage her
15
           finances. Giving the [claimant’s] subjective complaints some benefit of the
16         doubt, she may have mild to moderate limits in [concentration, persistence,
           and pace] at times but remains capable of sustaining a detailed routine.
17
           Please see [psychiatric review technique/mental residual functional
18         capacity].
19
     (Admin. R. 138, ECF No. 16.) Dr. Barrons considered Plaintiff’s anxiety to be a
20
     severe impairment. (Id. at 139.) In her psychiatric review technique assessment,
21
     Dr. Barrons determined that Rosa V. had mild restrictions of activities of daily
22
     living; mild difficulties in maintaining social functioning; moderate difficulties in
23
     maintaining concentration, persistence, or pace; and no repeated episodes of
24
     decompensation of extended duration. (Id.) The mental residual functional
25
     capacity assessment completed by Dr. Barrons indicated that Plaintiff was
26
     moderately limited in the ability to maintain attention and concentration for
27
                                                  15
28                                                                                      19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1084 Page 16 of 23




1    extended periods and to complete a normal workday and workweek without
2    interruption from psychologically based symptoms. (Id. at 141.) The doctor
3    explained:
4            [Claimant] is capable of understanding, remembering and sustaining
             concentration, pace and persistence for detailed (3-4 step) routines
5
             throughout a normal workday/workweek. [Claimant] is able to accept
6            routine supervision and interact with co-workers. [Claimant] is capable of
             public contact. [Claimant] is capable of adapting to a routine and
7
             predictable work environment, recognizing typical hazards, traveling to
8            routine locations, and setting goals independently within the framework
             noted above.
9
10   (Id. at 142.) Dr. Morris affirmed Dr. Barrons’s findings on September 14, 2016. (Id. at
11   154.)
12           Plaintiff argues that the ALJ erred by impermissibly rejecting the opinions of Drs.
13   Barrons and Morris. (Pl.’s Mot. Attach. #1 Mem. P. & A. 4-9, ECF No. 23.) In her view,
14   the opinions of these doctors that she was moderately limited in the ability to maintain
15   attention and concentration for extended periods and to complete a normal workday and
16   workweek without interruption from psychologically based symptoms should have been
17   credited by the ALJ. (Id. at 5-7.) She contends that the ALJ should have treated the state
18   agency psychologists as “highly qualified experts” but he instead improperly found that
19   the opinions of these doctors were inconsistent with the other psychological evidence in
20   the record. (Id.) Defendant argues that substantial evidence supports the ALJ’s
21   evaluation of the medical opinions in the record. (Def.’s Mot. 6-14, ECF No. 24.)
22   ///
23   ///
24   ///
25   ///
26   ///
27
                                                   16
28                                                                                    19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1085 Page 17 of 23




1    B.     Application of Standards Under 20 C.F.R. § 404.1527
2           The ALJ must evaluate all medical opinions he receives in determining whether a
3    claimant is disabled. 20 C.F.R. § 404.1527 (2019).11 Medical opinions are “statements
4    from acceptable medical sources that reflect judgments about the nature and severity of
5    [the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and
6    prognosis, what [the claimant] can still do despite impairment(s), and [the claimant’s]
7    physical or mental restrictions.” Id. § 404.1527(a)(1). Generally, more weight is given
8    to the opinions of treating sources than of nontreating sources. Id. § 404.1527(c)(2); see
9    also Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). If a treating source’s opinion is
10   “well-supported by medically acceptable clinical and laboratory diagnostic techniques
11   and is not inconsistent with” other evidence in the record, the ALJ will give it controlling
12   weight. 20 C.F.R. § 404.1527(c)(2). If the ALJ does not afford controlling weight to a
13   treating physician’s opinion, the ALJ will consider the following factors when deciding
14   the weight to give to any medical opinion: (1) examining relationship; (2) treatment
15   relationship; (3) supportability; (4) consistency with the record as a whole; (5)
16   specialization; and (6) any other relevant factors. Id. § 404.1527(c)(1)-(6).
17          Federal and State agency medical or psychological consultants “are highly
18   qualified and experts in Social Security disability evaluation.” 20 C.F.R. §
19   404.1513a(b)(1) (2019). Although the ALJ must consider administrative medical
20   findings and medical evidence from these consultants, he is “not required to adopt [their]
21   prior administrative medical findings[.]” Id. Rather, the ALJ must give weight to these
22   opinions according to the applicable standards. Id. In this case, the ALJ gave “little
23   weight” to the opinions of state agency psychological consultants Dr. Barrons and Dr.
24
25
26   11
       The standard for evaluating opinion evidence is set forth in 20 C.F.R. § 404.1527 for claims, such as
27   Plaintiff’s, filed before March 27, 2017.
                                                        17
28                                                                                               19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1086 Page 18 of 23




1    Morris. In doing so, he explained, “Their finding that the claimant has severe mental
2    impairments is inconsistent with psychological evidence outlined above, which shows
3    conservative treatment with routinely normal mental status findings showing appropriate
4    behavior, emotional control, and cognitive functioning.” (Admin. R. 30, ECF No. 16.)
5          The ALJ could properly assign little weight to the opinions of the state agency
6    psychological consultants in this case under the factors set forth in 20 C.F.R. § 404.1527.
7    Drs. Barrons and Morris neither examined nor treated Rosa V., and thus their opinions
8    were entitled to less weight than the opinions of sources who did examine and treat
9    Plaintiff. 20 C.F.R. § 404.1527(c)(1)-(2). The explanation offered by Dr. Barrons to
10   support her opinion that Plaintiff had moderate psychological limitations was not based
11   upon medical signs and laboratory findings but rather relied upon giving Rosa V.’s
12   subjective complaints “some benefit of the doubt.” (Admin. R. 138, ECF No. 16.) This
13   decreases the “supportability” of Dr. Barrons’s and Dr. Morris’s opinions. See 20 C.F.R.
14   § 404.1527(c)(3) (providing that a medical opinion supported by “relevant evidence”
15   such as “medical signs and laboratory findings” is entitled to more weight than one that
16   does not). The inconsistency of these doctors’ opinions with the record as a whole also
17   provides a basis to give these opinions lesser weight under 20 C.F.R. § 404.1527. In
18   general, the more consistent a medical opinion is with the record as a whole, the more
19   weight is given to the opinion. Id. § 404.1527(c)(4). Here, the only medical evidence in
20   the record suggesting that Plaintiff’s insomnia gave rise to moderate limitations of
21   concentration, persistence, and pace and the ability to complete a full workday are the
22   opinions of the state agency psychological consultants. (Admin. R. 138-39, 154, ECF
23   No. 16.) None of the treating or examining physicians made such a finding. In fact, their
24   treatment notes consistently reflect that Plaintiff’s attention span and concentration was
25   “appropriate” (using a rating system of “appropriate,” “fair,” “impaired,” and “easily
26   distracted”). (See id. at 595, 598, 614, 623, 758, 761, 764, 783, 795, 798.) Furthermore,
27
                                                  18
28                                                                                    19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1087 Page 19 of 23




1    no examining or treating doctor opined that Plaintiff’s ability to complete a full workday
2    was affected by her mental impairments or any other impairments.
3          The extent to which a medical source is familiar with other information in a
4    claimant’s case record is also relevant in deciding the weight to be given to a medical
5    opinion. Id. § 404.1527(c)(6). The record had not yet been fully developed regarding
6    Plaintiff’s insomnia at the time Dr. Barrons rendered her opinion. Rosa V.’s sleep study
7    showing that she had sleep apnea had not yet taken place, (see Admin. R. 626-27, ECF
8    No. 16), and Dr. Sepulveda had not yet determined whether Rosa V. “subjectively feels
9    lack of sleep” or has “true insomnia,” (see id. at 613.) On multiple occasions after Dr.
10   Barrons rendered her opinion, Plaintiff’s treating doctors found that notwithstanding
11   Plaintiff’s claim of severe insomnia, she appeared alert and rested on examination, had
12   appropriate attention span and concentration, and had coherent thought process. (See
13   Admin. R. 613, 779, 783, ECF No. 16.) Medical evidence developed after Dr. Barrons
14   rendered her opinion also demonstrated that Ambien helped Plaintiff’s insomnia. (See id.
15   at 758 (“[S]till finds [A]mbien helpful.”); 763-64, 783; see also Warre v. Comm’r of Soc.
16   Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled
17   effectively with medication are not disabling . . . .”).) It does not appear that Dr. Morris
18   was familiar with this information at the time she affirmed the conclusions reached by
19   Dr. Barrons. (See Admin. R. 152-53, ECF No. 16.) The doctors’ lack of familiarity with
20   other information in Plaintiff’s medical record could properly be taken into consideration
21   by the ALJ in giving their opinions lesser weight. See 20 C.F.R. § 404.1527(c)(6).
22         The conclusion of a nonexamining physician is entitled to less weight than
23   the conclusion of an examining physician. Lester, 81 F.3d at 830; see also Gallant
24   v. Heckler, 753 F.2d 1450, 1454 (9th Cir. 1984) (“A report of a non-examining,
25   non-treating physician should be discounted and is not substantial evidence when
26   contradicted by all other evidence in the record.”). Here, the opinions of Drs.
27
                                                   19
28                                                                                     19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1088 Page 20 of 23




1    Barrons and Morris were not supported by other evidence in the record and thus
2    did not constitute substantial evidence that Rosa V.’s insomnia caused moderate
3    limitations in her mental functioning. Although state agency consultants are
4    considered “highly qualified and experts” in the evaluation of Social Security
5    disability claims, an ALJ is not required to adopt their medical findings and may
6    allocate weight to their opinions under the applicable standards. See 20 C.F.R. §
7    404.1513a(b)(1). Judge Levine, who considered all opinion evidence in
8    accordance with the requirements of 20 C.F.R. § 404.1527, (see Admin. R. 28,
9    ECF No. 16), could reasonably accord little weight to the opinions of state agency
10   consultants Dr. Barrons and Dr. Morris under this regulation.
11   C.     Normal Mental Status Findings
12          Plaintiff disputes that the ALJ properly gave little weight to Dr. Barrons’s
13   and Dr. Morris’s opinions. She argues that the ALJ erred by relying on her normal
14   mental status examinations to reject the state agency physicians’ opinions because
15   her cognitive problems arose from the lack of sleep, not her anxiety. (Pl.’s Mot.
16   Attach. #1 Mem. P. & A. 6-7, ECF No. 23.) The ALJ recognized that Plaintiff
17   complained of insomnia but observed that “her mental status examinations have
18   routinely found her to be alert and oriented with normal thought processes,
19   associations, thought content, fund of knowledge, attention span, concentration,
20   recent memory, and remote memory.” (Admin. R. 26, ECF No. 16 (citations
21   omitted).) Judge Levine also acknowledged Rosa V.’s complaints with task
22   completion, concentration, and fatigue, but noted that “evidence of alertness with
23   intact cognitive functioning does not support more than a mild limitation . . . .”
24   (Id. at 27.)
25          As discussed above, the only evidence in the record that Plaintiff had any
26   functional limitations resulting from her insomnia were the opinions of
27
                                                  20
28                                                                                    19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1089 Page 21 of 23




1    nonexamining physicians Drs. Barrons and Morris. The medical evidence,
2    however, does not support Dr. Barrons’s and Dr. Morris’s conclusions. None of
3    Rosa V.’s treating or examining physicians provided any indication that Plaintiff
4    had moderate difficulties in maintaining concentration, persistence, and pace, and
5    none stated that her insomnia or other mental impairments would negatively
6    impact her ability to complete a normal workday and workweek. Rather, the
7    record consistently reflects that Plaintiff’s mental exams by her treating physicians
8    were unremarkable, and her attention span and concentration was “appropriate”
9    and not impaired. (See Admin. R. 595, 598, 614, 623, 758, 761, 764, 783, 795,
10   798, ECF No. 16.) Indeed, Dr. Barrons herself ultimately concluded that despite
11   Rosa V.’s limitations, Plaintiff “remain[ed] capable of sustaining a detailed
12   routine” and was “capable of understanding, remembering and sustaining
13   concentration, pace and persistence for detailed (3-4 step) routines throughout a
14   normal workday/workweek.” (See id. at 138, 142.) The ALJ could properly rely
15   upon Rosa V.’s routinely normal mental status findings in giving little weight to
16   the state agency psychologists’ opinions because substantial evidence supports his
17   interpretation of the record.
18   D.    “Conservative” Treatment
19         Plaintiff also contests the ALJ’s determination that Rosa V. received only
20   conservative treatment, arguing that “the ALJ cannot fault [her] for failing to
21   pursue non-conservative treatment options if none exist[]” and that “[i]n the realm
22   of mental health, surgical intervention is not [a] common treatment course.” (Pl.’s
23   Mot. Attach. #1 Mem. P. & A. 7-8, ECF No. 23.) The Commissioner observes that
24   the ALJ considered Plaintiff’s treatment to be conservative because she did not
25   have “recurrent emergency visits or sustained psychiatric hospitalization.” (Def.’s
26   Mot. 6-10, ECF No. 24.) This limited view of the medical record is not
27
                                                  21
28                                                                                     19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1090 Page 22 of 23




1    compelling. Although not the basis for Plaintiff’s challenge, several courts have
2    suggested that the prescription of psychotropic medications should not be
3    considered conservative treatment. See, e.g., Green v. Berryhill, Case No.: 2:17-
4    cv-01339-APG-NJK, 2018 WL 4291960, at *5 (D. Nev. Aug. 20, 2018) (“The
5    Ninth Circuit and other courts have recognized within the context of mental health
6    conditions that the prescription of psychiatric medications is not indicative of
7    conservative treatment.”) (citing Drawn v. Berryhill, 728 Fed. Appx. 637, 642 (9th
8    Cir. 2018)); see also Mason v. Colvin, No. 1:12-cv-00584 GSA, 2013 WL
9    5278932, at *6 (E.D. Cal. Sept. 18, 2013) (finding plaintiff’s treatment not
10   conservative because she took prescription antidepressants and other medications
11   and received mental health treatment from a psychiatrist and social worker). In
12   light of these cases as well as the reference in the record that Plaintiff may have
13   had two mental health-related hospitalizations in Mexico, (see Admin. R. 758, ECF
14   No. 16), the ALJ’s statement that Plaintiff’s mental health treatment was
15   conservative ignores Rosa V.’s entire medical history.
16         Nevertheless, even if the ALJ could not properly rely on Plaintiff’s
17   “conservative treatment” as a basis to discount the state agency doctors’
18   psychological opinions, the ALJ still properly relied on Plaintiff’s routinely normal
19   mental status findings to discount their opinions and his conclusion that Rosa V.
20   had at most mild mental functional limitations was supported by substantial
21   evidence. See Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998) (“In
22   determining whether the Commissioner’s findings are supported by substantial
23   evidence, we must review the administrative record as a whole, weighing both the
24   evidence that supports and the evidence that detracts from the Commissioner’s
25   conclusion.”); Sandgathe v. Chater, 108 F.3d at 980 (“Substantial evidence is
26   "more than a mere scintilla but less than a preponderance; it is such relevant
27
                                                  22
28                                                                                      19cv1312-RBB
     Case 3:19-cv-01312-RBB Document 33 Filed 06/29/20 PageID.1091 Page 23 of 23




1    evidence as a reasonable mind might accept as adequate to support a conclusion.").
2    Therefore, even though it is questionable whether Plaintiff’s treatment was
3    conservative, this does not alter the Court’s finding that the other bases for giving
4    little weight to the opinions of Drs. Barrons and Morris were supported by the
5    record and that substantial evidence buttresses his interpretation of the medical
6    evidence.
7                                          IV.   CONCLUSION
8          For the reasons stated above, Plaintiff's motion for summary judgment is
9    DENIED, and Defendant’s cross-motion for summary judgment is GRANTED.
10         This Order concludes the litigation in this matter. The Clerk shall close the file.
11         IT IS SO ORDERED.
12   Dated: June 29, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                  23
28                                                                                     19cv1312-RBB
